DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 7 December 2021, in the matter of Application N° 16/916,544.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 18 have been canceled.  Claims 20 and 21 are newly added and are supported by the original disclosure.
Claims 1-6, 10, 14-17, and 19 have been amended.  Claim 16 is noted as having been amended, but incorrectly indicated as being original.  Applicants are directed to MPEP §714 regarding compliant amendments to claims.
Claims 1, 14-17, and 19 are noted as having been amended with the limitations previously recited in claims 11 and 18.  Support for the amendment is considered to be present.  Each of the claims has also been amended to recite alkyl polyglucosides instead of APG.
No new matter has been added.
Thus, claims 1-10, 12-17, and 19-21 now represent all claims currently under consideration.

Information Disclosure Statement
Two new Information Disclosure Statements (IDS) filed 29 September 2021 and 21 October 2021 are acknowledged and have been considered.

Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ amendments to the claims regarding the previous recitation of “APG” are persuasive in overcoming the indefiniteness rejection.  Said rejection is withdrawn.

Rejection under 35 USC 102
The limitations of claims 11 and 18 were not rejected in the anticipation rejection.  Applicants’ amendment of those limitations into claims 1, 14-17, and 19 are thus considered persuasive in overcoming the rejection of record.  Said rejection is withdrawn.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 7 September 20201 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 10, 12-14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rizk (USPN 9,724,283 B2). [emphasis added to reflect added/canceled claims]
The instantly amended invention is directed to a rinse-off composition comprising:
up to 20 wt% of one or more anionic surfactants selected from acyl taurates, acyl glutamates, acyl isethionates, salts thereof and mixtures thereof;
one or more nonionic surfactants comprising one or more alkyl polyglucosides (APG);
one or more amphoteric (zwitterionic) surfactants;
about 0.5% to about 5 wt% of one or more oil-based conditioning agents selected from squalane, glyceryl esters, natural oils, esters other than glyceryl esters, and mixtures thereof; and
one or more thickening agents;

Rizk discloses an aqueous, sulfate-free, hair cleansing composition that comprises: a) at least one alkyl poly glucoside; b) at least one betaine compound, and c) at least one acyl amino acid (see e.g., Abstract; claims).
Table 1 (shown here) is of particular interest:

    PNG
    media_image1.png
    592
    1128
    media_image1.png
    Greyscale

The ‘surfactant’ is disclosed as being sodium cocoyl isethionate and is present in Examples 2 and 3 in an amount of 4.4 wt%, thereby meeting the limitations of recited component (a).
Component (a) is lauryl glucoside which is present in each of Examples 1-3 and reads on claimed component (b).
Component (b) in Examples 1-3 is cocoamidopropyl betaine, thereby teaching the limitations of instant component (c).
Four conditioning agents are disclosed in Table 1, the third of which, cocos nucifera (coconut) oil is taught as being present in each of Examples 1-3, thereby reading on claimed component (d).
claim 21, which teaches that the composition will contain less than about 3% by weight of thickeners and hydrocolloids based on the weight of the composition.  Examples of the disclosed hydrocolloids are taught as being embodied by celluloses and gum derivatives, such as guar or xanthan gums (see e.g., col. 4 , lines 6-10).
The teachings of Examples 1-3 in Table 1 are considered to teach the recited ratio limitations of instant claims 2 and 3.  Therein, Example 1 teaches that lauryl glucoside is present in an amount of 11 wt% and that coconut oil is present in amount of 0.25 wt% of the composition.  This amounts to a weight ratio of 44:1, thereby teaching both claims.  Examples 2 and 3 both disclose APG and oil amounts in respective amounts of 7.15 wt% and 0.1 wt% which provides a weight ratio of 71.5:1, thereby teaching the limitations of claim 2 alone.
The disclosure of lauryl glucoside expressly meets the limitations recited by claim 5.
The disclosure of cocoamidopropyl betaine teaches the limitations recited by claim 6.
The disclosure of sodium cocoyl isethionate teaches the limitations recited by claim 9.
The limitations set forth by instant claim 12 requires that the composition meets at least one of the following conditions that it is:
comprises less than 1 wt% or is free of carboxylate surfactants comprising sarcosinates; or
comprises less than 1 wt% or is free of sulfate-based surfactants, salts thereof, and mixtures thereof.
Each of these conditions continues to be met by the showings of Examples 1-3 of Table 1.
Examples 1-3 of Table 1, thereby meeting the limitations of the claim.
Claim 17 is directed to a method for cleansing the hair and/or scalp, comprising applying to the hair and/or scalp, the composition of claim 1 and then rinsing of said composition.
Claim 22 of the reference teaches a method of cleansing the hair with the practiced compositions.
Claim 19 recites a method of making the composition of claim 1 comprising mixing together each of the recited ingredients.  Table 1 discussing Examples 1-3 discloses that the formulations are prepared by combining and mixing the listed ingredients.
Claim 4 recites that the weight ratio of the at least one APG to the one or more oil-based conditioning agents ranges from about 5:1 up to about 20:1.
Continuing with teachings of Rizk discussed above, are the teachings of Examples 1-3 as presented in Table 1.  The narrowest of these Examples discloses a weight ratio of APG to oil of 44:1 in Example 1, and 71.5:1 in Examples 2 and 3.  The reference does not specifically disclose any other ratios.
However, the claimed composition is rendered prima facie obvious in view of the broader teachings of the amount of alkyl polyglucosides which may be used in the invention.  Therein, the component is more broadly disclosed as being present in an amount ranging from greater than 0% to about 12% by weight, more typically from about 2% to about 10% by weight, and more typically, from about 5% to about 10% by total weight of the composition (see col. 3, lines 6-21).
MPEP §2144.05(II)(A) states that, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
What is understood from the preferred teachings of the Table is that the APG component will outweigh the natural oil component every time.  With no further disclosure as to the amount of coconut oil in the practiced composition, the Examiner additionally submits that said artisan will be very well adept at determining a ratio of the two components that meets the recited range.  Therein, lauryl glucoside in an amount of 0.5 wt% would produce a weight ratio of 5:1, whereas an amount of 5 wt% would produce a weight ratio of 20:1, relying upon Example 1 for the amount of oil being used.
The foregoing is additionally considered to teach and suggest the limitations amended into claims 1, 14-17, and 19 which require that the oil-based conditioning agent be present in an amount ranging from about 0.5% to about 5% by weight of the total composition.
MPEP §2144.05(I) states that, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  In the instant case, the exemplified amount of the oil-based conditioning agent is outside the recited range of the claimed invention.  However, the Examiner observes that the total amount of conditioning agent present in each of the Examples ranges from 1.25-3.6 wt% of the total composition. [emphasis added]  From this the Examiner understands that a person of ordinary skill in the art, in view of the teachings of the conditioning agent definition could make the entirety of the conditioning agent be any one of the agents disclosed and thus do so using only coconut oil.  
Each of the limitations of independent 14 are met by the teachings of Table 1 and the claims, with the exception of the amount of the thickening agent.  Claim 21 teaches that thickeners and hydrocolloids will be present in amounts of less than about 3% by weight of the total composition.  Additionally, regarding the hydrocolloids, the reference teaches that these compounds are typically present in amounts ranging from 0.1-0.5% by weight of the composition.  Thickeners are taught as typically being used in amounts of about 1% by weight or more (see col. 4, lines 6-16).
Lastly, the method limitations recited by claim 17 are discussed above.
Based on the teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed inventions.
Nearly every limitation of the claimed composition is disclosed by the reference with the exceptions of the amounts of the thickeners and oil-based conditioning agents.  Despite this small derivation from the preferred teachings, the Examiner submits that the reference continues to teach and suggest typical amounts of the thickening and hydrocolloid compounds that art used and teaches that they cannot be present in amounts that are higher than 3% by weight of the composition.  Based on this Examiner considers the limitations to be met.
Additionally, the Examiner notes that the APG:oil ratio is not expressly met.  However, the in view of the understanding that the APG is available to add in preferred amounts that are disclosed beyond the Examples, a person of ordinary skill in the art will recognize that, i) the amount of APG, as shown in the Examples, vastly outweighs the amount of oil.  From this it will 
Therefore, before the effective filing date of the claimed invention, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.
		
Claims 1-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rizk (USPN 9,724,283 B2) in view of Rizk et al. (USPN 8,865,147 B2).
The limitations recited in claims 1-6, 9, 10, 12-14, 17, and 19-21 are discussed above.
Claim 7 recites that the one or more anionic surfactants comprises at least one acyl taurates, and optionally, at least one acyl isethionate.  Claim 8 recites that the one or more anionic surfactants comprise at least one acyl taurates, at least one acyl isethionate, and at least one acyl glutamate.  Claims 15 and 16 provide the same recitation as one another with the exception of the definition of the anionic surfactants ingredients of parts a) through c) is more generic in the former than the latter.  Therein, claim 15, recites that the anionic surfactants will be composed of acyl taurates, acyl isethionate, and optionally acyl glutamate.  Claim 16 more specifically recites using a combination of sodium methyl cocoyl taurate, sodium cocoyl isethionate, and optionally, one or more of disodium cocoyl glutamate, sodium cocoyl glutamate, sodium stearoyl glutamate and mixtures thereof.
The teachings of Rizk (‘283) are presented above.  Of particular note is that Rizk (‘283) discloses aqueous, sulfate-free, hair cleansing compositions that compris at least one alkyl polyglucosides, at least one betaine compound, and at least one acyl amino acid (see e.g., Abstract).  Preferred compositions (e.g., Examples 1-3 of Table 1) disclose formulations that combine each of the at least one glucoside, at least one betaine, at least one anionic surfactant (i.e., sodium cocoyl isethionate), and the one or more oil-based conditioning agent.
Regarding the expanded definition of the recited anionic surfactant, Rizk (‘283) is noted as teaching that the anionic surfactant may contain multiple surfactant compounds and be present in an amount ranging up to 10% by weight of the composition.
Rizk (‘283) fails to meet the limitations recited in claims 7, 8, 15, and 16 since the only anionic surfactants that are disclosed are sodium cocoyl isethionate and sodium lauroyl methyl isethionate.
This deficiency is remedied by the teachings of Rizk et al. (or Rizk (‘147)).
Rizk (‘147), like Rizk (‘283), is directed to an aqueous, sulfate-free hair cleansing composition.  The focus of Rizk (‘147), however, is on the definition of the anionic surfactant used (see e.g., Abstract; claims).  Claim 1, for instance, discloses that the composition will comprise about 0.1-8.0% sodium methyl cocoyl taurate and about 0.1-8.0 wt% of sodium cocoyl isethionate.  Such is considered to meet the limitations recited in claims 7, 15, and 16.
The Examiner notes that the more specific formulations of claims 15 and 16 recite the acyl glutamate anionic surfactants as being optional.  The foregoing combined disclosures of the two Rizk references are thus considered to immediately guide and motivate the ordinarily skilled artisan to such a teaching in the art.
The limitations of instant claim 8 are also taught and suggested by the combined teachings of the Rizk references.  Of note is that Rizk (‘283) teaches that it will also, preferably, include an acyl amino acid in the practiced formulations.  However, this component is never defined as being an acyl glutamate (i.e., glutamic acid is an α-amino acid).  Also of note is that (see col. 4, lines 29-36).  However, neither is taught by the Rizk (‘283) reference as being anionic surfactants.  
Again, Rizk (‘147) bridges the gap.  In addition to including acyl taurates and acyl isethionates in its practiced, aqueous, sulfate-free, rinse-off hair cleansing compositions, the at least one anionic surfactant is also defined as including acyl glutamates (see e.g., col. 5, lines 38-42).  Preferred embodiments are disclosed as comprising sodium methyl cocoyl taurate because it offers high lathering powder, high foam stabilizing effect, good cleansing property and mildness.  Sodium cocoyl isethionate is disclosed as offering similar properties (see col. 5, line 64 to col. 6, line 3).  The reference additionally, and specifically, teaches that another embodiment of the invention combines the anionic surfactants: sodium lauryl methyl isethionate, sodium cocoyl glutamate, and sodium methyl oleoyl taurate.  The three anionic surfactants are further disclosed as being combined with decyl glucoside (see col. 6, lines 4-10).
Based on the combined teachings of the Rizk references, it is immediately apparent that before the effective filing date of the instantly claimed invention, one of ordinary skill in the art would have had a reasonable expectation of successfully producing the claimed compositions and achieving the recited methods.
Briefly, as discussed above, Rizk (‘283) is presented as teaching nearly each and every one of the instantly claimed limitations with a few notable exceptions.  The exceptions to these teachings focused on the identity of the anionic surfactants.  Though the ‘283 patent did disclose two species of acyl isethionate surfactants and did teach that others could be used, it did not 
The Rizk (‘147) patent remedied this deficiency in that the exact same type of composition is sought to be produced for the exact same purpose.  However, the ‘147 patent focuses more on the identity and weight percentages of the anionic surfactants that are used to produce the compositions.  Not only does the ‘147 patent overlap in its teachings with the ‘283 patent, it also provides the requisite teaching and motivation the ordinarily skilled artisan would rely upon in arriving at the instantly claimed invention.
MPEP §2144.06(I) states that, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”
In the instant case the two separate teachings published by Rizk are directed to the exact same type of compositions (i.e., aqueous, sulfate-free, cleansing compositions) used for the exact same purpose (i.e., cleansing/conditioning hair), both of which preferably employ the same generic categories of ingredients (i.e., anionic surfactants, non-ionic surfactants, amphoteric surfactants, etc.).
As such, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.



Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1-10, 12-17, and 19-21 under 35 USC 103(a) as being unpatentable over the combined teachings of Rizk (‘283) and Rizk (‘147) have been fully considered but they are not persuasive. 
Applicants traverse the rejection on the grounds that neither Rizk reference identify ranges or amounts for the “conditioning agents;” stating further that Rizk (‘283) mentions oils in an extremely long list of “conditioning agents.”  Applicants argue that Examples 1-3 of Table 1 of Rizk (‘283) teaches a conditioning agent component that comprises 0.25 wt% (Example 1) and 0.1wt% (Examples 2 and 3) and these amounts are minimally half of the recited range that has been amended into the claims.
The Examiner, in response, acknowledges this argument, but respectfully disagrees that the argument and amendment is sufficient in overcoming the rejections of record.
As discussed above, each of the cited Examples contains an amount of coconut oil in an amount of either 0.25 wt% or 0.1 wt% of the composition.  Also as pointed out by the Examiner, each of the examples contains more than one conditioning agent, thereby allowing the total amount of the conditioning agent present in the practiced composition to represent a final weight range that is greater than the disclosed amount of coconut oil alone.  Further, since the “laundry list” of conditioning agents teaches that the different agents may be used together, the Examiner submits that a person of ordinary skill in the art will understand that they can be used alone and in amounts that range as high as the total amount disclosed in the practiced Examples.  As discussed above, the Examiner discusses that this amount may range from about 1.25-3.6 wt% of the composition.

Applicants’ next argument states that “[n]either reference cited against the claims describes ranges of oil-based conditioning agents to be optimized (i.e., the art does not describe a range of oil-based conditioning agents that overlaps with the claimed range).”
Here, the Examiner agrees.  Instead, as discussed above, the Examiner considers the previously discussed range of 1.25-3.6 wt% of the conditioning agent, which is defined as comprising such oils as coconut oil and squalane as teaching and suggesting a range that is squarely nested within the amended range.
Lastly, Applicants traverse the rejection asserting that neither reference discusses any parameters that would qualify as result effective variables that would motivate the skilled artisan to then optimize the component, either in composition or amount.  Turning to the instant specification, Applicants point out that “[t]he compositions were found to have dense lush creamy foam, with a viscosity that would be typical of a shampoo composition.”  Applicants also point to instant Examples 3-A and 3-B as sulfate-free compositions that provide the desired conditioning effects.
Applicants lastly assert that Rizk (‘283) supports Applicants’ position that the instant examples provided unexpected results quoting the reference as stating: “Hair care products which are sulfate free currently exist on the market, however, they tend to have certain undesirable properties such as lack of lathering or foaming, lack of gentle hair cleansing Rizk (‘283) (col. 1, lines 24-29).
The Examiner, having carefully considered these points, respectfully submits that the statement taken from Rizk (‘283) that seemingly supports Applicants’ position, in fact does not.  Rather, the statement appears to be defining the state of the art and the problem meant to be solved by the disclosure of Rizk.  Therein, the goal of Rizk (‘283) is to, like the instant invention, produce sulfate-free hair conditioning products that impart to hair, such properties as: combability, manageability, moisture-retentivity, luster, shine, and softness (see e.g., col. 2, lines 47-52).
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained and extended to include the newly presented limitations of claims 20 and 21, both of which recite that the compositions of polymeric acrylates.  Careful review of the references reveals them both to be silent as to “polymeric acrylates,” acrylates in general, or teach that acrylates may used in the alternative (i.e., they are optional).

All claims under consideration remain rejected; no claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615